                                                Case 4:13-cv-02219-HSG Document 381 Filed 05/21/20 Page 1 of 2


  UNITED STATES DISTRICT COURT                                                                             TRANSCRIPT ORDER                                                                      COURT USE ONLY
 NORTHERN DISTRICT OF CALIFORNIA                                                                  Please use one form per court reporter.                                                           DUE DATE:
            CANO 435                                                                                CIA counsel please use Form CIA24
             (CANO Rev. 08/2018)
                                                                                                  Please read instructions on next page.

1a. CONTACT PERSON FOR THIS ORDER                                                2a. CONTACT PHONE NUMBER                                                   3. CONTACT EMAIL ADDRESS

  Lucia M. Sario                                                                  415.268.6734                                                               LSario@mofo.com
1b. ATTORNEY NAME (if different)                                                 2b. ATTORNEY PHONE NUMBER                                                  3. ATTORNEY EMAIL ADDRESS

 Tiffany Cheung                                                                    415.268.7000                                                              TCheung@mofo.com
4. MAILING ADDRESS (INCLUDE LAW FIRM NAME, IF APPLICABLE)                                                     5. CASE NAME                                                                          6. CASE NUMBER
  Morrison & Foerster LLP                                                                                                                                                                           4:13-cv-02219-HSG
                                                                                                               True Health Chiropractic v. McKesson
  425 Market Street
  San Francisco, CA 94105-8242                                                                                8. THIS TRANSCRIPT ORDER IS FOR:

7. COURT REPORTER NAME ( FOR FTR, LEAVE BLANK AND CHECK BOX)-+ 0 FTR                     x                    0 APPEAL           0 CRIMINAL          0 In forma pauperis (NOTE: Court order for transcripts must be attached)
                                                                                                              0 NON-APPEAL       x
                                                                                                                                 0 CIVIL            CJA: Do not use this form; use Form CJA24.


9. TRANSCRIPT(S) REQUESTED (Specify portion(s) and date(s) of proceeding(s) for which transcript is requested), format(s) & quantity and delivery type:




                                                                                                         I I I I                                                      I I I                                      I I
                                                                                             b.       SELECT FORMAT(S) (NOTE: ECF access is included
 a.     HEARING(S) (OR PORTIONS OF HEARINGS)                                                                                                                c.    DELIVERY TYPE ( Choose one per line)
                                                                                                      with purchase of PDF, text, paper or condensed.)

      DATE           JUDGE            TYPE                    PORTION                           PDF        TEXT/ASCII    PAPER   CONDENSED    ECF ACCESS   ORDINARY   14-Day   EXPEDITED    3-DAY     DAILY      HOURLY     REALTIME
                                                 If requesting less than full hearing,        (email)        (email)               (email)       (web)     (30-day)             (7-day)             (Next day)    (2 hrs)
                     (initials)    (e.g. CMC)   specify portion (e.g, witness or time)


5/21/2020            HSG            MOT                                                           x           0           0          0           0           0         0         0           0         x           0          0
                                                                                                  0           0           0          0           0           0         0         0           0         0           0          0
                                                                                                  0           0           0          0           0           0         0         0           0         0           0          0
                                                                                                  0           0           0          0           0           0         0         0           0         0           0          0
                                                                                                  0           0           0          0           0           0         0         0           0         0           0          0
                                                                                                  0           0           0          0           0           0         0         0           0         0           0          0
10. ADDITIONAL COMMENTS, INSTRUCTIONS, QUESTIONS, ETC:
 The hearing was on three motions: Defendants’ motion to decertify the class, Defendants’ motion for summary judgment on Plaintiffs’ claim for
 treble damages, and Plaintiffs’ motion for summary judgment.

ORDER & CERTIFICATION (11. & 12.) By signing below, I certify that I will pay all charges (deposit plus additional).                                                             12. DATE
11. SIGNATURE
                    s/ Tiffany Cheung                                                                                                                                                May 21, 2020


         Clear Form                                                                                                                                                                         Save as new PDF
Case 4:13-cv-02219-HSG Document 381 Filed 05/21/20 Page 2 of 2
